DETAILED ACTION
	Claims 16-25 and 30-34 are currently pending in the instant application.  Claims 33 and 34 appear allowable.  Claims 16-25, 31, and 32 are rejected.  Claim 30 is withdrawn from consideration as being for non-elected subject matter.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and the species: 
    PNG
    media_image1.png
    214
    247
    media_image1.png
    Greyscale
 in the reply filed on 1 September 2021 has been previously acknowledged.
According to MPEP 803.02, the examiner has determined whether the elected species is allowable.  Applicants’ elected species appears allowable.  Therefore, the search and examination has previously been extended to the entirety of Group I.
Claims 16-25 and 31-34 have been examined in their entirety.  It has been determined that the entire scope claimed is not patentable.
Response to Amendment and Arguments
Applicant's amendment and arguments filed 7 April 2022 have been fully considered and entered into the instant application.
In regards to the 35 USC 112(a) rejection of claims 31 and 32, while applicant has amended the claims to include that the conditions have “an association with Complex I NADH-quinone oxidoreductase mediated oxidative stress”, the claims still include “prevention.”  As the claims still include “prevention” and there are no arguments provided to overcome the rejection based on “prevention”, the 35 USC 112(a) rejection is maintained.
The 35 USC 112(b) rejection of claims 26 and 27 is overcome as claims 26 and 27 have been cancelled.
In regards to the 35 USC 112(d) rejection of claims 19-22, 26, and 27, as claims 26 and 27 have been cancelled, the rejection is overcome for claims 26 and 27.  The amendments to claims 19 and 16 have overcome the 35 USC 112(d) rejection of claims 19 and 22.  While applicant has amended claim 16, 20 and 22, the 35 USC 112(d) rejection is maintained as there are still R2 and R3 and R4 groups which fail to further limit the R2, R3, and R4 groups of claim 16.  For example, claim 20 has R2 “in which one or both N-atoms can be substituted….”, however, claim 16, from which claim 20 depends has R2 “in which one N-atom can be substituted.”  For claim 22, there are still multiple combinations for R3 and R4 outside the scope of claim 16, for example, R3 and R4 can be 
    PNG
    media_image2.png
    133
    105
    media_image2.png
    Greyscale
, however, R3 and R4 in claim 16, from which claim 22 depends, defines R3 and R4 to be C1-6 alkyl substituted with C3-8 cycloalkyl unsubstituted or substituted with one or more F.  R3 and R4 in claim 16, from which claim 22 depends, does not have R3 or R4 being C3-8 cycloalkyl.  The rejection is therefore maintained for claims 20 and 22.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31 and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the treatment of neurological or neurodegenerative or psychiatric conditions having an association with Complex I NADH-quinone oxidoreductase mediated oxidative stress (page 1) does not reasonably provide enablement for the prevention of any neurological or neurodegenerative or psychiatric condition having an association with Complex I NADH-quinone oxidoreductase mediated oxidative stress.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
As stated in the MPEP 2164.01 (a), “There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.”  
In In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have need described.  They are:
	1. the nature of the invention,
	2. the state of the prior art,
	3. the predictability or lack thereof in the art,
	4. the amount of direction or guidance present,
	5. the presence or absence of working examples,
	6. the breadth of the claims,
	7. the quantity of experimentation needed, and
	8. the level of the skill in the art.

	In the instant case,
The nature of the invention
	The nature of the invention of claims 31-32 are pharmaceutical compositions for the treatment or prevention of any neurological or neurodegenerative or psychiatric condition conditions having an association with Complex I NADH-quinone oxidoreductase mediated oxidative stress, such as Alzheimer’s disease (page 17).  Furthermore, the instant claims cover 'diseases' that are known to exist and those that may be discovered in the future, for which there is no enablement provided.  
The state of the prior art and the predictability or lack thereof in the art
The state of the prior art is that the pharmacological art involves screening in vitro and in vivo to determine which compounds exhibit the desired pharmacological activities (i.e. what compounds can prevent which specific diseases by what mechanism).  There is no absolute predictability even in view of the seemingly high level of skill in the art.  The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen on its face.  
	The instant claimed invention is highly unpredictable as discussed below:
It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  
Applicants are claiming the prevention of various diseases such as, Alzheimer’s disease, etc. 
Applicants’ claims are also drawn to the prevention of Alzheimer’s disease.  It is the state of the art that there is no known cure or prevention for Alzheimer’s disease and that there are only four medications available in the United States available to temporarily slow the early stages of Alzheimer’s disease.  The current drugs for the treatment of Alzheimer’s disease, Aricept, Exelon, Reminyl and Cognex, treat early stages of Alzheimer’s disease by delaying the breakdown of acetylcholine.  Memantine, which blocks excess amounts of glutamate treats late stage Alzheimer’s disease. (URL:http://www.cnn.com/2003/HEALTH/conditions/09/24/alzheimers.drug.ap/index.html.  
Furthermore, Layzer, Cecil Textbook of Medicine (article enclosed), states that “some degenerative diseases are difficult to classify because they involve multiple anatomic locations” (see page 2050).  Alzheimer’s disease has traditionally been very difficult or impossible to prevent or event to treat effectively with chemotherapeutic agents.  See e.g., the Cecil Textbook of Medicine, 20th edition (1996), Vol. 2, wherein it is stated that “[t]here is no cure for Alzheimer’s disease, and no drug tried so far can alter the progress of the disease” (pg. 1994). 
Hence, in the absence of a showing of correlation between all the diseases claimed as capable of prevention by the administration of the compounds of the claims one of skill in the art is unable to fully predict possible results from the administration of the compound of the claims.
The amount of direction or guidance present and the presence or absence of working examples
	The only direction or guidance present in the instant specification is the listing of diseases applicant considers as treatable on pages 17-18.  Additionally, in vitro assay data is found on pages 19-71 and 171-173.   However, the disclosure does not provide how the in vitro and data correlates to the prevention of the assorted diseases claimed. 
The uses covered by the claims are not enabled based solely on the assay testing reported in the specification.  Various studies reported for compounds in clinical development rely on animal models and not simply assay testing as done herein.  Note Hoffman V. Klaus 9 USPQ2d 1657 regarding the standard of testing that is necessary to establish the likelihood of in vivo use.  Also see Ex parte Powers 220 USPQ 925.  Where the utility is unusual or difficult to treat or speculative, the examiner has authority to require evidence that tests relied on are reasonably predictive of in vivo efficacy by those skilled in the art.  See for example, In re Ruskin 148 USPQ 221; Ex parte Jovanovics 211 USPQ 907.  Any evidence relied on by applicants must clearly show a reasonable expectation of in vivo success for any additional diseases that may still be embraced in response to this action.  See MPEP 2164.05(a).  
Further, there is no disclosure regarding how all types of diseases claimed having diverse mechanisms are prevented.  Receptor activity is generally unpredictable and a highly structure specific area, and the data provided of is insufficient for one of ordinary skill in the art in order to extrapolate to the other compounds of the claims.  It is inconceivable as to how the claimed compounds can prevent the extremely difficult diseases embraced by the instant claims.  
Applicants have not provided any competent evidence or disclosed tests that are highly predictive for the pharmaceutical use of the instant compounds.  Pharmacological activity in general is a very unpredictable area.  Note that in cases involving physiological activity such as the instant case, “the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.”  See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
The breadth of the claims
The breadth of the claims 31-32 are pharmaceutical compositions for the treatment or prevention of any neurological or neurodegenerative or psychiatric conditions having an association with Complex I NADH-quinone oxidoreductase mediated oxidative stress , such as Alzheimer’s disease (page 17).  Furthermore, the instant claims cover 'diseases' that are known to exist and those that may be discovered in the future, for which there is no enablement provided.  
The quantity of experimentation needed
The quantity of experimentation needed is undue experimentation.  One of skill in the art would need to determine what diseases out of the multitude claimed would be prevented by the administration of the compound of the claims.
The level of the skill in the art
The level of skill in the art is high.  However, due to the unpredictability in the pharmaceutical art, it is noted that each embodiment of the invention is required to be individually assessed for physiological activity by in vitro and in vivo screening to determine which compounds exhibit the desired pharmacological activity and which diseases would benefit from this activity.  
	Thus, the specification fails to provide sufficient support of the broad use of the compound of the instant claims for the prevention of the various claimed diseases and disorders as a result necessitating one of skill to perform an exhaustive search for which disorders can be prevented by what compounds of the instant claims in order to practice the claimed invention. 
	Thus, factors such as “sufficient working examples”, “the level of skill in the art” and “predictability”, etc. have been demonstrated to be sufficiently lacking in the instantly claimed methods.  In view of the breadth of the claim, the chemical nature of the invention, and the lack of working examples regarding the activity of the claimed compounds, one having ordinary skill in the art would have to undergo an undue amount of experimentation to use the invention commensurate in scope with the claims.
Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001  (3/13/1997), states that “ a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”.
Therefore, in view of the Wands factors and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to test which diseases can be prevented by the compound encompassed in the instant claim, with no assurance of success.
Claims 16-25, 31, and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, claim 16 has been amended to include R2 wherein in the ring or spirocyclic heterocyclyl group one N-atom can be substituted by tetrahydrofuranyl.  Claim 16 has been amended to also include tetrahydrofuranyl as a heterocycle of R3 and R4 and R3 and R4 to be 
    PNG
    media_image3.png
    125
    158
    media_image3.png
    Greyscale
  (claim 22 also has this amendment).  This is considered new matter as nowhere in the originally filed specification or claims was the heterocycle of R2 substituted with tetrahydrofuranyl.  While applicant points to the second-to-last group depicted in claim 21 for support, it is noted that this is a specific R2 definition (a subgenus) which does not support an amendment to a larger genus.  The R2 of the second to last group of claim 21 is a specific heterocycle substituted on a specific N atom with a tetrahydropyran by a specific position and does not support the broad amendment to claim 16 to having any R2 heterocycle ring or spirocyclic heterocycle being substituted by tetrahydrofuranyl.  In regards to 
    PNG
    media_image3.png
    125
    158
    media_image3.png
    Greyscale
 (found in both claim 16 and 22) the species of example 21 in the specification is a specific compound with specific other variables for R1 and R2.  The species of example 21 does not support a new genus where the other variables can be other than found in example 21.  Claim 16 has also been amended to include R3 and R4 heterocycle as tetrahydrofuranyl, however, nowhere in the originally filed disclosure has the formula (I) been depicted with R3 or R4 as tetrahydrofuranyl.  The originally filed specification and claims have R3 and R4 defined as a heterocycle selected from oxetanyl, tetrahydropyranyl and pyrrolidinyl.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 20 and 22 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Instant claim 20 attempts to limit R2 on formula (I), however, claim 16 defines R2 to include substitution on one N-atom of the ring or spirocyclic heterocyclyl with methyl, isopropyl, acetyl, benzyloxycarbonyl, phenyl, oxetanyl or tetrahydropyranyl.  Claim 20 has substitution on one or both N-atoms.  Additionally, R3 and R4 of claim 16 can be C1-6 alkyl substituted with F, methoxy, C3-8 cycloalkyl.  However, instant claim 22, includes R3 and R4 as, for example C3-8 cycloalkyl, which should only be present on R3 and R4 as a substituent on C1-6alkyl.  See for example, 
    PNG
    media_image4.png
    218
    151
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    142
    226
    media_image5.png
    Greyscale
 , etc. are outside the scope of R3 and R4 of claim 16.  There are multiple R3 and R4 combinations in claim 22 outside the scope of claim 16 from which it depends, for example, 
    PNG
    media_image6.png
    151
    79
    media_image6.png
    Greyscale
 does not fall within R3 and R4 of claim 16 as R3 and R4 are not defined as any type of bridged heterocycle.  Additionally, claim 16 states that the heterocycle of R3 and R4 can be oxetanyl, tetrahydrofuranyl, tetrahydropyranyl and pyrrolidinyl, however, claim 22 includes multiple R3 and R4 as piperidinyl.  Claim 16 has R3 and R4 forming together morpholinyl or pyrrolidinyl, however, claim 22 has R3 and R4 forming piperidinyl.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca L. Anderson whose telephone number is (571)-272-0696.  The examiner can normally be reached Monday-Friday from 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane, can be reached at (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA L ANDERSON/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        ____________________					12 July 2022		
Rebecca Anderson					
Primary Examiner					
Art Unit 1626, Group 1620				
Technology Center 1600